Citation Nr: 0607168	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for neuralgia 
of the long thoracic nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected long thoracic nerve neuralgia.  The most recent 
thorough examination regarding this condition was performed 
in 2002.  The most recent VA treatment entry is dated in 
April 2003.  He continues to assert that his service-
connected disorder is more severe than the current 10 percent 
rating assigned.  He believes that current neck problems are 
related to his neuralgia, and the record reflects that he has 
moderate to severe discogenic disease of the cervical spine.  
It is noted, however, that VA orthopedic and neurological 
evaluations in 2002 showed no evidence of significant nerve 
root involvement to correspond with his right arm pain and no 
evidence of right upper extremity radiculopathy.  

The veteran's representative argues that the evidence of 
record is too old to adequately evaluate the state of the 
condition at issue.  Given the elapsed time since the May 
2002 examination, and the multiple manifestations that could 
be related to neuralgia, it is requested that a 
contemporaneous examination be conducted.  The Board agrees 
noting that assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the service-connected disability, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate his long thoracic nerve 
neuralgia.  The claims file and a copy of 
this remand must be made available to the 
examiner and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be conducted. (a)  The 
examiner should describe any neurological 
deficits caused by the long thoracic 
nerve (right shoulder) disability.  This 
should include a detailed assessment of 
functioning of the shoulder.  The 
examiner should comment on the extent of 
paralysis, if any, in the veteran's right 
upper extremity and whether such 
paralysis is a residual of the service-
connected neuralgia.

(b)  As to the nerve group affected (the 
long thoracic nerve (DC 8519)), the 
neurologist should indicate whether the 
paralysis is complete or incomplete; if 
the paralysis is incomplete, the examiner 
should describe, the manifestations of 
the incomplete paralysis, noting such 
relevant factors as strength, 
incoordination, and pain.

(c)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2005).

Rationale must be provided for all 
opinions and conclusions offered.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The purpose 
of this examination is to determine the 
current nature, extent, and 
manifestations of the veteran's service- 
connected neuralgia of the long thoracic 
nerve, to include whether current 
manifestations in the right shoulder and 
neck are related thereto.  All indicated 
X- rays and laboratory tests should be 
completed.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examiner designated to examine the 
veteran.

Initially, the orthopedic examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that current cervical spine and right 
upper extremity complaints are a result 
of the service-connected long thoracic 
nerve neuralgia.  If so, the examiner 
should perform range of motion testing of 
the right shoulder and cervical spine.  
In the description of the results of this 
testing, the orthopedic examiner should 
indicate in degrees what normal range of 
motion is as compared to the veteran's 
range of motion of all affected joints.  
The orthopedic examiner should also be 
asked to determine whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  Rationale must be 
provided for all opinions and conclusions 
offered.

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2005); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for benefits.  
The veteran should be given an 
opportunity to respond to the SSOC.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

